Case 8:20-cv-00140-DOC-KES Document 22 Filed 07/29/20 Page 1 of 2 Page ID #:121



   KAZEROUNI LAW GROUP, APC
 1
   Abbas Kazerounian, Esq. (SBN: 249203)
 2 ak@kazlg.com
   245 Fischer Avenue, Suite D1
 3
   Costa Mesa, California 92626
 4 Telephone: (800) 400-6808
   Facsimile: (800) 520-5523
 5
 6 KAZEROUNI LAW GROUP, APC
   Jason A. Ibey, Esq. (SBN: 284607)
 7
   jason@kazlg.com
 8 321 N Mall Drive, Suite R108
   St. George, Utah 84790
 9
   Telephone: (800) 400-6808
10 Facsimile: (800) 520-5523
11
     Attorneys for Plaintiff
12
                         UNITED STATES DISTRICT COURT
13                      CENTRAL DISTRICT OF CALIFORNIA
14                                                    Case No.: 8:20-cv-00140-DOC-KES
     TOMMY TOMPKINS JR.,
15   Individually and on Behalf of All
                                                      PLAINTIFF’S NOTICE OF
     Others Similarly Situated                        SETTLEMENT ON AN
16
                                                      INDIVIDUAL BASE
17                    Plaintiff,
18
            v.
19
     PLATINUM PLUS AUTO
20
     PROTECTION INC.,
21
                      Defendants.
22
23
24
25
26
27
28

                       PLAINTIFF’S NOTICE OF SETTLEMENT ON AN INDIVIDUAL BASIS
                                                  1
Case 8:20-cv-00140-DOC-KES Document 22 Filed 07/29/20 Page 2 of 2 Page ID #:122



 1         NOTICE IS HEREBY GIVEN that this case has been settled in its entirety, on
 2 an individual basis. The Parties anticipate filing a Joint Motion for Dismissal within
 3 65 days. Plaintiff respectfully requests that all pending dates and filing requirements
 4 be vacated and that the Court set a deadline on or after September August 2, 2020 for
 5 filing a Joint Dismissal.
 6
 7
 8 Date: July 29, 2020                               KAZEROUNI LAW GROUP, APC
 9                                                   By: s/ Jason A. Ibey
10                                                        Jason A. Ibey, Esq.
                                                          Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                1
                      PLAINTIFF’S NOTICE OF SETTLEMENT ON AN INDIVIDUAL BASIS
